An order was entered in this court upon September 5, 1916, dismissing the appeal for want of prosecution. A supersedeas bond had been given and approved, staying execution of the judgment of the lower court. A motion has been filed herein for judgment against the sureties on the supersedeas bond.
By virtue of chapter 249, Sess. Laws 1915, p. 606, as construed by this court in Long v. Lang, 49 Okla. 342,152 P. 1078, Wilcox v. Wootton, 60 Okla. 204, 159 P. 1118, and kindred cases, the motion must be sustained.
Upon March 27, 1915, judgment was entered in the lower court in favor of plaintiffs G.W. Sanders and A.H. Sanders against the defendant J.H. Rumley for the return of the property described in plaintiffs' petition, or if said property cannot be restored, the sum of $2,000, its value, and the additional sum of $1, damages for wrongful detention of the property, and costs. It appears that a payment of $200 has been made upon the judgment.
Judgment is therefore entered in this court in favor of said plaintiffs and against D.H. Mapes and C.T. Bumgarner, sureties on the supersedeas bond, for the return of the property described in plaintiffs' petition, or if said property cannot be restored, for the sum of $1,801, together with interest thereon at the rate of 6 per cent. per annum from the 27th day of March, 1915, and all costs of this action; and that defendants T.J. Quinn and Mary Quinn have judgment herein against said sureties for all costs of this action.
By the Court: It is so ordered.